Citation Nr: 1722710	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-25 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

Entitlement to service connection for a right knee disability as secondary to the Veteran's service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from March 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The August 2010 rating decision denied entitlement to service connection for right ankle, right hip, and right knee conditions, while the August 2013 rating decision granted entitlement to service connection for a right ankle condition and an assigned an initial disability evaluation of 10 percent.  The Board notes that because the Veteran did not perfect an appeal with regard to his right hip condition, stating on his September 2013 formal appeal with regard to the August 2010 rating decision that he was only appealing entitlement to service connection for his right knee, not his right hip, the Board does not have jurisdiction over entitlement to service connection for a right hip disability.

Additionally, the Board notes that the Veteran has submitted several lay statements with regard to his bilateral pes planus.  However, that matter was adjudicated in a November 2015 rating decision that the Veteran did not appeal.  It is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Initial Rating for the Veteran's Right Ankle Condition

The Veteran's right ankle is currently rated under Diagnostic Code 5271, which is based on limitation of motion.  38 C.F.R. § 4.71(a) (2016).


Recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  

A review of the record reveals that while a VA examination assessing the Veteran's ankle was completed as recently as July 2015 and that this examination report contains evidence of painful motion, because the Correia case is a recent Court decision, that examination report is not Correia complaint.  As such, remand of this claim is required for provision of a Correia complaint VA examination report.  However, the Board notes that there is some evidence in the July 2015 VA examination report that the Veteran's left ankle is also damaged; if this remains the case, the Board observes that range of motion testing for the Veteran's opposite joint is not required.

Service Connection for a Right Knee Disability

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As the foregoing applies to this case, the Board notes that the Veteran has claimed service connection for his right knee as secondary to his service-connected right ankle.  In this regard, although the Veteran has acknowledged that he has had two injuries to his right knee subsequent to active duty service, he feels that his service-connected right ankle condition altered his gait, which caused him to fall once in 1978, with a resulting injury to his right knee, and again in 1990, which resulted in a right knee meniscus tear.  The Veteran's lay statement with regard to this theory of entitlement was submitted in February 2014.

A VA examination addressing direct service connection was provided in May 2013 with a supplemental opinion addressing secondary service connection in June 2013.  The June 2013 secondary service connection etiology opinion addressed only the proximate cause prong of secondary service connection, not the aggravation prong.  Additionally, the June 2013 VA examiner did have the opportunity to address the Veteran's lay statements with regard to altered gait due to his right ankle as proximately causal to his civilian workplace right knee injuries.  As such, remand of this claim is required for provision of a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his right ankle disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.)  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right ankle disability, and its impact on his daily activities and ability to work.  The examiner should test the range of motion for the Veteran's right ankle during active motion, passive motion, weight-bearing, and non-weight-bearing.  If any only if the examiner finds that that Veteran's opposite joint is undamaged, the examiner should complete the same range of motion testing for that opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so (i.e. safety, practicality etc.).

c.)  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  Return the Veteran's claims file to the examiner who conducted the May 2013 VA examination and June 2013 supplemental opinion so that another supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.)  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.)  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is proximately due to, or the result of, the service-connected right ankle disability.  In doing so, the VA examination should consider the Veteran's February 2014 lay statement with regard to gait change, and two right knee injuries in 1978 and 1990, and indicate whether the Veteran's right ankle injury may have changed his gait.

c.)  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is permanently aggravated by the Veteran's service-connected right ankle disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle disability based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

d.)  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




